DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 6/28/22 have been fully considered and entered. Claims 1, 6-10, 13 and 14 have been amended. Claim 28 has been added. Claims, 3, ,11-12, 15, 17-18 and 22-25 are canceled. Applicant’s amendments are found sufficient to overcome the obviousness type rejections made over the prior art of Topolkaraev et al., US 2010/0048082 in view of Rustemeyer et al., US 9,010, 338. Specifically, the secondary reference of Rustemeyer et al., US 9,010, 338 does not teach the claimed carbon or titanium particles. As such, these rejections are hereby withdrawn. However, upon further consideration the following new ground of rejection is set forth herein below. 
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 1-2, 4-5, 16, 19, 21 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al., US 2010/0048082 in view of Steinberg et al., US 2015/0245454
The published patent application issued to Topolkaraev et al., teach forming biodegradable melt-blown fibers from poly-lactic acid (title and abstract). Topolkaraev et al., further teach using additional non-biodegradable polymer materials such as polyester, polyolefins, nylons, acrylics and/or vinyl (section 44-45). Said fibers are mixed with particles (a coform method) and formed into non-woven web structures (abstract, 0017, 0021, 0022). The Examiner is of the position that a coform process would enmesh the particles with the fibers as the non-woven is formed. Said melt-blown fibers have a size of about 10 microns or less (section 0045). Said fibers can be single component or bi-component type fibers (section 0044). Said melt-blown web can be joined with other layers such as a spunbond layer (section 0055). Said particles can be superabsorbent or other inorganic or organic materials in amount ranging from 1-60 wt. % (section 0053). With regard to the claimed basis weight, Topolkaraev et al., teach an SMS laminate that weighs from 60-300gsm (section 0055). 
Topolkaraev et al., does not teach the particles. 
The published patent application issued to Steinberg et al., teach a conductive polymeric fiber comprising carbon particles (abstract and 62-64). Steinberg et al., teach using various non-conductive polymers such as those based on polypropylene or nylon and conductive particles such as carbon (sections 62-64). Said polymers comprising particles are extruded or spun into fibers (section 0064). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to formulate the fibers of Topolkaraev et al., with the conductive carbon particles of Steinberg et al.,
With regard to claims 26-27, modified Topolkaraev et al., does not specifically teach that the non-woven material is provided as a roll. It is the position of the Examiner that a person of skill in the art would recognize the advantages of rolling the finished non-woven fabric for storage and transport. With regard to the claimed moisture property, modified Topolkaraev et al., does not specifically teach this claimed feature. The Examiner is of the position that since modified Topolkaraev et al., specifically teach adding absorbent particles, a person of ordinary skill in the would recognize that the moisture uptake and management can be tailored and varied depending on desired use.  It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)


4.	Claims 6-10, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al., US 2010/0048082 in view of Steinberg et al., US 2015/0245454 as applied to claim 1 above and further in view of Matela et al., US 2003/0114067. 
	Modified Topolkaraev et al., US 2010/0048082 does not teach all of the different types of claimed particulate materials. 
	The published patent application issued to Matela et al., teach forming a coform non-woven (abstract). Matela et al., does not teach all of the claimed particulate materials, but does teach using recycled materials, absorbent materials, organic and inorganic materials (section 0049-0057). Matela et al., teach superabsorbent particles having a size of 20-1000 microns and can have any desired shape (sections 0056-0057).  The Examiner is of the position that a person of ordinary skill in the art would recognize that based on the desired property it would have been obvious to add any one of the particulate materials in a suitable size as claimed. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789